DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 07/08/2019 are acknowledged.
Claims 1-50 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “a light detection means” and “fluid dispensing means” in claim 1; “the light detection means is adapted to detect” in claim 23; “the syringe driver means is adapted to actuate” in claim 38.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 16, 21, 42 and 48 are objected to because of the following informalities:
In regard to claim 16, “mm2” should be set forth “ mm2 ”. 
In regard to claim 21, “nude” should be set forth “made”. 
In regard to claim 42, “20 µl to 10 µl” should be set forth “10 µl to 20 µl”.
In regard to claim 48, “Applicator” should be set forth  “applicator”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9-14, 18-22, 25-29, 34-36, 38-41, 46, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 3, 9, 21, 26, 34, and 38is/are also rejected due to said dependency.
In regard to claim 3, “the applicator portion” and “the body portion” lack sufficient antecedent bases.
In regard to claim 9, “the reversibly removable applicator portion” lacks of sufficient antecedent basis.
In regard to claim 16 and 18, “the diameter of the plurality of fluid atomiser channels” lack sufficient antecedent bases.
In regard to claims 16-19, the claims recite “the diameter of the plurality of fluid atomiser channels has a cross sectional area of between about certain range of mm2.” It is unclear how a diameter (i.e. length unit) has a cross sectional area of certain mm2 (i.e. area unit). Clarification is requested by amendments.  
In regard to claim 20, “the at least one fluid outlet” lacks of sufficient antecedent basis.
In regard to claim 21, “the light shield or skirt” lacks of sufficient antecedent basis.
In regard to claim 25, “the camera sensor” lacks of sufficient antecedent basis.
In regard to claim 26, “the applicator housing portion” lacks of sufficient antecedent basis.
In regard to claims 34 and 50, the claim recite “disclosing solution”. It is unclear what solution is being disclosed. Paragraph [0012] of the specification in the PGPUB describes “disclosing solution” is referenced from WO 2008/075081 A2. Clarification is requested by amendments. 
In regard to claim 38, “the plunger” lacks of sufficient antecedent basis
In regard to claim 46, “the body portion” lacks of sufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 13-14, 16-19, 30, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rizoiu et al. (USPGPUB 2006/0099548 – applicant cited). In regard to claim 1, Rizoiu discloses a detection device for active dental caries and/or tooth erosion (Figs. 1-12 and associated descriptions), comprising a light detection means (elements 145, 535 and 540, Figs. 5 and 15 and associated descriptions), fluid dispensing means (elements 414/415, Figs. 8 and 8a and associated descriptions), and an atomiser (element 414, Figs. 8 and 8a and associated descriptions; [0049]), wherein the fluid dispensing means and atomiser are in fluid communication such that a fluid contained within the fluid dispensing means is dispensed through the atomiser onto a surface of interest means (elements 414/415, Figs. 8 and 8a and associated descriptions).
In regard to claims 2-4, Rizoiu discloses a body portion, comprising a proximal end and a distal end, and an applicator portion; the applicator portion is reversibly removable and couples to the distal end of the body portion; the reversibly removable applicator portion comprises the atomiser (body portion 30 and applicator portion 20, Figs. 1-2 and 8-8a and associated descriptions; [0028]).
 In regard to claims 5-8, Rizoiu discloses the atomiser has an at least one fluid atomiser channel in fluid communication with an at least one fluid outlet; the atomiser has a plurality of fluid atomiser channels in fluid communication with a plurality of fluid outlets; the plurality of fluid outlets are adapted to provide a substantially equal flow of fluid therefrom; and the substantially equal flow of fluid from the plurality of fluid outlets is provided by a first set of fluid outlets in fluid communication via the fluid atomiser channels with a second set of fluid outlets (fluid outputs 415, Figs. 8, 8a and 12 and associated descriptions; [0048-0049]).
In regard to claims 9 and 13-14, Rizoiu discloses the reversibly removable applicator portion comprises an applicator housing portion, a reversibly removable combined atomiser and fluid conduit portion (Figs. 8 and 12 and associated descriptions), and a reversibly removable light shield or skirt portion (element 105, Fig. 8 and associated descriptions); the light shield or skirt is adapted to minimise the amount of ambient light reaching the light detection means (element 105 reduces ambient light entering the internal space, Fig. 8 and associated descriptions); and the reversibly removable combined atomiser and fluid conduit portion and the reversibly removable light shield or light shield or skirt portion are disposable (elements in Fig. 8 are disposable).
In regard to claims 16-19, Rizoiu discloses the diameter of the plurality of fluid atomiser channels has a cross sectional area of between about 1 mm2 and 3 mm2 / 2 mm2 / 0.1 mm2 and 0.3 mm2  / 0.2 mm2 ([0049] and the descriptions of the recited/ incorporated reference US application No. 11/042,824; it is noted that the claims are rejected as best understood, see the 35 USC 112 rejections above).
In regard to claim 30, Rizoiu discloses the detection device further comprises a light source (laser base unit 30, Fig. 1 and associated descriptions).
In regard to claim 34 Rizoiu discloses the fluid dispensing means includes a disclosing solution (water, Figs. 5 and 8-8a and associated descriptions).

Claims 1-2, 5, 23-27, 30, 34-36, 47, and 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perfect et al. (USPGPUB 2013/0189641). In regard to claim 1, Perfect discloses a detection device for active dental caries and/or tooth erosion (Figs. 1-15 and associated descriptions), comprising a light detection means (detector 6, Figs. 1-2 and associated descriptions; [0061]), fluid dispensing means (injector or spray gun 12, Figs. 1-2 and associated descriptions; [0061]), and an atomiser (nozzle, [0028]; Figs. 1-2 and associated descriptions), wherein the fluid dispensing means and atomiser are in fluid communication such that a fluid contained within the fluid dispensing means is dispensed through the atomiser onto a surface of interest (disclosing formulation, [0028]; Figs. 1-2 and associated descriptions).
In regard to claim 2, Perfect discloses a body portion, comprising a proximal end and a distal end, and an applicator portion (Figs. 1-2 and associated descriptions).
In regard to claim 5, Perfect discloses the atomiser has an at least one fluid atomiser channel in fluid communication with an at least one fluid outlet (nozzle and injector or spray gun 12, Figs. 1-2 and associated descriptions; [0061]).
In regard to claim 23, Perfect discloses the light detection means is adapted to detect luminescent light produced from a bioluminescent protein ([0003]; [0023]).
In regard to claim 24, Perfect discloses the light detection means is a camera sensor ([0021]).
In regard to claim 25, Perfect discloses the camera sensor is positioned after a lens array within the body portion (lens/ prism 3, 4, Figs. 1-2 and 13a-13b and associated descriptions; [0056]; [0061-0062]).
In regard to claim 26, Perfect discloses the applicator housing portion comprises a transparent window to allow light to reach the light detection means (element 18, Figs. 1-2 and associated descriptions).
In regard to claim 27, Perfect discloses the body portion comprises a mirror to redirect the light entering the body through the transparent window to the light detection means (a prism, mirror or reflector 2, Figs. 1-2 and associated descriptions; [0061]).
In regard to claim 30, Perfect discloses the detection device further comprises a light source ([0073]).
In regard to claims 34-36, Perfect discloses the fluid dispensing means includes a disclosing solution; wherein the disclosing solution comprises a composition capable of producing an optical signal characteristic of the presence of free ion; the disclosing solution is a calcium dependent photoprotein;   ([0023]; [0039-0041]; [0074]; GlowdentTM ,[0087]).
In regard to claim 47, Perfect discloses a kit comprising a detection device according to claim 1 (Figs. 1-2 and associated descriptions).
In regard to claim 49, Perfect discloses the kit further comprises instructions for the use of the detection device (it is implicit that instructions should be provided to the user; Figs. 1-2 and associated descriptions).
In regard to claim 50, Perfect a method for detecting active dental caries and/or tooth erosion (referring to claim 1 above) comprising the steps of: a) positioning a detection device over a surface of interest (tooth, Figs. 1-15 and associated descriptions); b) activating the detection device to expel a disclosing solution as a spray via an atomiser in the detection device onto the surface of interest (referring to claim 1 above); and c) recording the light emitted from the disclosing solution on the surface of interest (fluorescence or luminescence, [0009-0015]; camera, [0021]; abstract; claim 1; Figs. 4-8 and 11-12 and associated descriptions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 5 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu. In regard to claims 10-12 and 31-33, Rizoiu discloses the applicator housing portion and the reversibly removable combined atomiser and fluid conduit portion are connected by threaded connection ([0028] but does not specifically disclose the applicator housing portion and the reversibly removable combined atomiser and fluid conduit portion are adapted to be reversibly slidably coupled together; the reversibly removable combined atomiser and fluid conduit portion and the reversibly removable light shield or skirt portion are adapted to be reversibly coupled together; and the reversibly removable combined atomiser and fluid conduit portion comprises a male connector adapted to fit a female connector on the applicator housing portion, wherein the male and female connectors form a fluid conduit in fluid communication with the fluid dispensing means; the applicator portion comprises a clip for securing the applicator to the body portion; the clip corresponds to a catch on the body portion; the catch is spring loaded to enable to applicator to be released from the body portion. However, different connection mechanisms are available and commonly known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different connection mechanisms through experiments/ investigations in order to find the optimal connection mechanism(s) for the device. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007).
In regard to claim 15, Rizoiu discloses the fluid outlets and fluid atomiser channel (Figs. 8 and 8a and associated descriptions; [0049] and the descriptions of the recited/ incorporated reference US application No. 11/042,824) but does not specifically disclose the atomiser comprises at least four fluid outlets and at least two fluid atomiser channels. However, one of ordinary skill in the art would have recognized that different configurations can be used (e.g. the recited incorporated reference US application No. 11/042,824 indicates at least three outputs can be utilized). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different numbers of fluid outlets and associated channels through experiments/ investigations in order to find the optimal setting(s) for the device. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Perfect. In regard to claims 28-29, Perfect discloses all the claimed limitations except the transparent window is made from acrylic; and the transparent window comprises a coating of an anti-mist composition. However, one of ordinary skill in the art would have recognized that acrylic and a coating of an anti-mist composition are commonly used in the dental field/ area (e.g. acrylic in dental camera, Cooper et al., USPN 4,757,381; anti-fog or anti-mist coating material in dental tool, Shohet, USPGPUB 2003/0076605). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different window materials and treatments, including acrylic and anti-mist coating, through experiments/ investigations in order to find the optimal material(s)/ configuration(s) for the device. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007). 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu as applied to claims 1-19 and 31-34 above, and further in view of Perfect. In regard to claim 20, Rizoiu discloses all the claimed limitations except the at least one fluid outlet opens into a cavity defined by the interior of the light shield or skirt.
Perfect teaches a dental imaging and fluid depending device (Figs. 1-2 and associated descriptions) comprises a at least one fluid outlet (injector or spray gun 12 with nozzle, Figs. 1-2 and associated descriptions; [0028]; [0061]) opens into a cavity defined by the interior of the light shield or skirt (skirts 10 and 14 and  injector or spray gun 12, Figs. 1-2 and associated descriptions, [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Rizoiu) to incorporate the skirt and associated elements/ functions as taught by Perfect, since both devices are dental tools and one of ordinary skill in the art would have recognized that the skirt facilitates preventing ambient light from reaching the detector (see Perfect). The rationale would have been to better prevent influence induced by ambient light.
In regard to claims 21-22, Rizoiu as modified by Perfect discloses the skirt comprises a black rubber material ([0068] of Perfect) but does not specifically disclose the light shield or skirt is made from a silicone rubber material of a hardness of Shore 20 A to 40 A/ or 30 A. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different rubber materials with suitable hardness, including a silicone rubber material of a hardness of Shore 20 A to 40 A, through experiments/ investigations in order to find the optimal materials for dental use.

Claims 37-48 are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu as applied to claims 1-19 and 31-34 above, and further in view of Chiba (USPN 9,327,896). In regard to claims 37-38, Rizoiu discloses spray water coupling 91 mates with and is capable of supplying spray water to the spray water connection 90 in the connector 40 (Figs. 3-4 and associated descriptions) and a water source 120 may supply water to the spray water coupling 91 (Fig. 5 and associated descriptions) but does not specifically discloses the water source comprises a syringe and a syringe driver means, wherein the syringe driver means is adapted to actuate the plunger of the syringe and expel liquid contained therein.
 	Chiba teaches a handheld liquid dispending apparatus (spout liquid along with the piston, abstract; Figs. 1-14 and associated descriptions) comprises a syringe (element 20, Fig. 3 and 6 and associated descriptions) and a syringe driver means (motor 311, Fig. 6 and associated descriptions), wherein the syringe driver means is adapted to actuate the plunger of the syringe and expel liquid contained therein (piston 33, Figs. 3 and 6 and associated descriptions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the water source and associated dispending means in the device (Rizoiu) with the syringe and associated driver means and other elements as taught by Chiba and integrate into the device to yield predictable results, since both devices are handheld apparatuses with liquid dispending function and one of ordinary skill in the art would have recognized that the motor/ piston actuated syringe is an alternative liquid dispending device (see Chiba). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
	In regard to claims 39-43, Rizoiu as modified by Chiba discloses all the claimed limitations except the syringe driver means applies a force of about 1 to 2 mega Pascal/ about 1.5 mega Pascal when the detection device is activated; about 10 µl to 40 µl/ 10 µl to 20 µl/ 25 µl of liquid is expelled from the fluid dispensing when the device is activated. One of ordinary skill in the art would have been recognized that the force of the motor/ piston and the amount of fluid/ liquid being dispended can be adjusted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different forces and amount of dispending fluid/ liquid through experiments/ investigations in order to find the optimal configuration(s) for the fluid dispending means. The rationale would have been “obvious to try”, see KSR International Co. v. Teleflex Inc., 550 USPQ2d 398, 421(2007). 
In regard to claim 44, Rizoiuas modified by Chiba discloses the syringe is removable from the device (Fig. 3 and associated descriptions of Chiba).
In regard to claim 45, Rizoiuas modified by Chiba discloses the device has a reversibly removable syringe cover (elements 11L and 11R, Fig. 3 and associated descriptions of Chiba).
In regard to claim 46, Rizoiuas modified by Chiba discloses the body portion comprises the reversibly removable syringe cover (integrated, referring to claims 37-38 above).
In regard to claim 47, Rizoiuas modified by Chiba discloses a kit comprising a detection device according to claim 1 (referring to claims 1 and 37-38 above).
In regard to claim 48, Rizoiuas modified by Chiba discloses the detection device comprises a body portion, at least one applicator portion, and at least one syringe (referring to claims 1 and 37-38 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wolf et al. (USPN 5,810,863) teaches a connection mechanism with a spring loaded structure, a protrusion and a groove for securing and releasing two pieces (Figs. 13-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791